By the COURT.
We do not perceive in this case any just cause of complaint on the part of the defendant Matthew Nunan. The evidence is undoubtedly sufficient to sustain the finding of the court below to the effect that the leasehold interest, with the appurtenances, purchased from the estate of Armstrong, and taken in the name of said Matthew Nunan, was in fact the property of the defendant Thomas Noonan. The objection that there was no such issue between the defendants Thomas and Matthew is not well taken. The latter expressly alleged that he was the owner of the whole of the leasehold and appurtenances (including the purchase from the estate of Armstrong) on which issue was taken by the defendant Thomas. Plaving raised that issue, he cannot complain that the court determined it. The order in which the court below directed the respective interests in the property embraced in the plaintiff’s mortgage to be sold, and the application of the proceeds, are just as they should be.
Judgment and order affirmed.